Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01/22/2021.  These drawings are acceptable.
Election/Restrictions
Claims 9, 19, and 23 allowable. The restriction requirement among the species, as set forth in the Office action mailed on 08/11/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/11/2020 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 9-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 

a low-pressure economizer comprising a conduit extending between an inlet and an outlet, hot source downstream from an intermediate source, and the intermediate source is disposed between the inlet and the outlet, 
a feed line configured to receive the condensate from the steam turbine and direct the feedwater to the low-pressure economizer; 
a first control valve having a first channel fluidly coupled between the intermediate source and the feed line in the first position via a first line, a second channel fluidly coupled between the hot source and the feed line in the second position via a second line, and 
the low-pressure economizer is separately coupled to the feed line, the first line, and the second line; and 
a bypass comprising a second control valve and coupled between the outlet of the low-pressure economizer and the feed line.
ii.	Liebig (6427636) teaches in the embodiment of Fig. 6 a preheating system of feedwater via feedline 1 to a low pressure economizer 2 via a plurality of lines (24, 7, 8) and a plurality of valves (10, 11, 12, 25), but fails to teach a valve having a first and second channel configured to couple to an intermediate source and a hot source respectively, via a first and second line to fluidly couple the feedline to the economizer, because the plurality of valves in Liebig only has one channel/conduit.
 iii.	Claims 10-18, 20-22, and 24-26 are allowed at least by virtue of their respective dependency upon an allowable base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741